EXHIBIT 10(c)


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
March 26, 2013, is by and among BancorpSouth, Inc., a Mississippi corporation
(the “Company”), BancorpSouth Bank, a Mississippi-chartered Bank (the “Bank”),
and James D. Rollins III (“Executive”).


WITNESSETH:


WHEREAS, the Company, the Bank and Executive are parties to that certain
Executive Employment Agreement, dated as of November 27, 2012 (the “Executive
Employment Agreement”);


WHEREAS, pursuant to Section 4.3 of the Executive Employment Agreement,
Executive was eligible to receive, inter alia, a long-term equity-based
incentive award for the fiscal year ending December 31, 2013 in the form of
nonqualified stock options with a value of $315,000 with a grant date to
coincide with  the date of the Compensation Committee’s regularly scheduled
meeting in January 2013 (the “January Meeting Date”), as set forth in paragraph
2.b. of Exhibit A to the Executive Employment Agreement (the “Stock Option
Award”);


WHEREAS, in consultation with the Executive, the Compensation Committee
determined at its meeting in January 2013 to substitute and replace the Stock
Option Award with a long-term equity-based incentive award in the form of shares
of performance-based restricted stock (the “Restricted Stock”) with an
equivalent value to the Stock Option Award and priced as of the January Meeting
Date;


WHEREAS, as of March 26, 2013, the Compensation Committee granted the Restricted
Stock to Executive pursuant to the terms set forth in that certain Restricted
Stock Agreement by and between the Company and Executive, dated as of March 26,
2013; and


WHEREAS, the Company, the Bank and Executive desire to amend the Executive
Employment Agreement in accordance with the terms of this Amendment to reflect
the grant of the Restricted Stock in substitution for and replacement of the
Stock Option Award.


NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:


1.           Definitions. Capitalized terms used in this Amendment shall have
the same meanings as ascribed to them in the Executive Employment Agreement
unless otherwise defined herein.


2.           Amendment. Paragraph 2.b. of Exhibit A of the Executive Employment
Agreement shall be deleted in its entirety and replaced with the following:


b.           21,341 shares of restricted stock subject to (i) forfeiture until
vested in one-third increments on each anniversary of the grant date, and (ii)
achievement of certain performance goals established by the Compensation
Committee in accordance with the terms of the Company’s Executive Performance
Incentive Plan.


3.           Effect of Amendment. Except as amended hereby, all terms and
provisions of the Executive Employment Agreement shall remain in full force and
effect. In the event of a conflict between the provisions of the Executive
Employment Agreement and this Amendment, the provisions of this Amendment shall
control.


4.           Severability. In the event any provision of this Amendment is held
to be invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event
 
 
 
1

--------------------------------------------------------------------------------

 
 
affect, prejudice or disturb the validity of the remainder of this Amendment,
which shall be and remain in full force and effect, enforceable in accordance
with its terms.


5.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.


[Signature Page Follows]

 
2

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.






 
BANCORPSOUTH, INC.





By: /s/ James V.
Kelley                                                                                     
 
Title: President, Chief Operation Officer, and Chief Risk Officer
 


 


BANCORPSOUTH BANK





By: /s/ James V.
Kelley                                                                                     
 
Title: President, Chief Operation Officer, and Chief Risk Officer
 


 
EXECUTIVE
 


 
_/s/ James D. Rollins III
__________________________                                                                                                
James D. Rollins III
 
 
 
 
 
 
 
 
 
3